Title: To Thomas Jefferson from Edward Bancroft, 18 November 1785
From: Bancroft, Edward
To: Jefferson, Thomas



My Dear Sir
No. 12 Villiers Street York BuildingsLondon 18th. Novr. 1785.

Mr. Paradise who married one of the Daughters of the late Col. Ludwell of Virginia, and who is a Gentleman very justly esteemed for his integrity and benevolence of heart has requested me to Sollicit the favour of your Countenance and Assistance, in accellerating the payment of about one thousand Pounds, due to him upon the Securities of the State of Virginia, now in the Hands of his Steward there. Mr. Paradise has been invariably and zealously attached, to the cause of the United States, and very early went over and took the Oaths of Allegiance to them, in Paris: but having until within these few months been deprived of all benefit from his Estates in Virginia since the year 1775, he has from time to time sold out his property in the Funds, for his subsistence and that of  his Family, and has not only exhausted this resource but incurred some Debts, which from the general discredit that in this Country, at this time, attends every thing and every body connected with America, are become very troublesome and more especially in his present ill Health. Could Mr. Paradise obtain what is due to him from the State of Virginia, it would releive him from this Embarrasment and enable him to remove thither, as he is desireous of doing. He therefore earnestly hopes that you will have the goodness to represent his situation either to the Government of Virginia, or to some of your friends there, in such way as may be most likely to procure him the desired relief.
I[n] Conveying you this request I know not how far it may be practicable to obtain payment to any individual particularly from these or any other Considerations: I am however so Confident of Mr. Paradise’s merit and so anxious for his releif from Embarrasments, the more distressing, because he has been so little used to them, that I cannot refuse joining my intreaty to his that you will favour him with your Countenance and interference as far as you can with propriety: I am indeed happy in thinking that your own benevolence will strongly incline to do it, since the Obligations I am already under to you, do not intitle me to incur an additional one by giving you this trouble and the more especially as I can do so little in return. I shall however hope for some future opportunities, of at least shewing my sense of your favours and manifesting the respectful Attachment & sincere devotion with which I have the honor to be My Dear Sir Your most faithful & Obedient Humble Servant,

Edwd. Bancroft

